195 U.S. 158 (1904)
SECUNDINO MENDEZONA Y MENDEZONA
v.
UNITED STATES.
No. 584.
Supreme Court of United States.
Argued April 22, 1904.
Decided May 31, 1904.
ERROR TO THE SUPREME COURT OF THE PHILIPPINE ISLANDS.
No brief filed for plaintiff in error.
Mr. L.R. Wilfley, Attorney General for the Philippine Islands and Mr. Solicitor General Hoyt, for the United States.
MR. JUSTICE DAY delivered the opinion of the court.
This case involves the question just decided in Kepner v. United States, ante, p. 100. The plaintiff in error was acquitted in the court of first instance and convicted in the Supreme Court of the Philippine Islands.
For the reasons stated in the Kepner case, the judgment herein is reversed, and the prisoner discharged.
Dissenting: MR. JUSTICE BROWN, MR. JUSTICE WHITE, MR. JUSTICE McKENNA and MR. JUSTICE HOLMES.